HALL, Justice.
Appellant is a juvenile. In two points of error he asserts that an order of the juvenile court transferring him to the criminal court for trial of felony offenses allegedly committed by him is void.
This is a companion case to Stockton v. State, Tex.Civ.App., 506 S.W.2d 918, decided by us on February 14, 1974. There is no material distinction in the facts of the cases, nor in the complaints on the ap*920peals. Our opinion in Stockton disposes of all questions raised by appellant. We therefore adopt that opinion, here, and overrule appellant’s points of error.
Affirmed.